Citation Nr: 1131358	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-47 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an effective date prior to October 31, 2008 for a grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1941 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2010, a statement of the case was issued in November 2010, and a substantive appeal was received in November 2010.

In July 2011, the Veteran, his spouse, and his daughter testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

The Board notes that the Veteran has submitted additional evidence subsequent to the November 2010 statement of the case and waived any right to initial RO consideration of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to October 31, 2008, the RO was not in possession of any communication or evidence that can be reasonably construed as a formal or informal claim for entitlement to service connection for bilateral hearing loss.



CONCLUSION OF LAW

The criteria for assignment of an effective date prior to October 31, 2008, for the grant of service connection for bilateral hearing loss, have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

Initially, the Board notes that since the issue in this case (entitlement to assignment of an earlier effective date) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in November 2008), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated November 2008.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence, as well as provided information regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's VA and private treatment records are on file, as well as some of his service treatment records.

The Board notes that November 1995 report from the National Personnel Records Center (NPRC) indicates that the Veteran's service medical records were among those damaged in a 1973 fire at the NPRC.  In this regard, the Board notes that all of the Veteran's records pertaining to his in-service treatment may not be associated with the claims file.  When, as here, at least a portion of service treatment records cannot be located, through no fault of the Veteran, VA has a heightened duty to consider the benefit of doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was afforded a VA examination with regard to the initial issue of service connection for bilateral hearing loss in January 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report is thorough and contains sufficient information to decide the issue on appeal.  Thus, the Board finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled and the Veteran is not prejudiced by a decision on the claim at this time.

Factual Background and Analysis

The Veteran contends that he is entitled to an effective date prior to October 31, 2008 for the grant of service connection for bilateral hearing loss.  Specifically, the Veteran has asserted that he should be awarded an effective date from October 1995 or of September 7, 2004.  In this regard, the Veteran stated that he originally filed a claim in October 1995, and that the first evidence showing his bilateral hearing loss was on September 7, 2004.

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under the provisions of 38 C.F.R. § 3.400(b)(2)(i), the assignment of an effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  For the purpose of VA benefits, a claim is defined as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  The law is well established that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and that such intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  The United States Court of Appeals for Veterans Claims (Court) has held that, before VA can adjudicate an original claim for benefits, a claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization can be accepted as an informal claim for benefits, but only after a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree.

The Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board's decision focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (stating that the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

The Veteran filed a claim for compensation for bilateral hearing loss, which was date-stamped as received by the RO on October 31, 2008.  After a thorough review of the claims file, the Board can find no intent on the part of the Veteran to seek service connection for bilateral hearing loss or any other related disorder prior to October 31, 2008.  While the Veteran did file prior claims for compensation in September 1995, November 1997, and November 1999, there was no indication on these documents of any intent to seek service connection for bilateral hearing loss or any other related disorder.  In this regard, the Board notes that the Veteran's September 1995 claim only requested service connection for a back condition and a right leg condition.  The Board notes that on the September 1995 claim, the Veteran checked the appropriate box to indicate that he had not previously filed for any VA benefits.  The Veteran's November 1997 claim only requested service connection for a back injury, and his November 1999 claim only requested service connection for a lower back condition and a right leg condition.  None of these claims in the 1990's referred to any hearing loss.  The Veteran's current assertions regarding a hearing loss claim in the 1990's is simply inconsistent with the contemporaneous evidence of record.

The Veteran also contends in his April 2010 notice of disagreement that the effective date should be September 7, 2004, which is that date of a private audiological evaluation.  In support of his claim, the Veteran submitted an April 2007 VA treatment record that states that his bilateral hearing loss was likely secondary to his reported history of military noise exposure.  Additionally, a July 2011 VA medical statement documents that the Veteran was afforded an audiology consultation in July 2004 in order to evaluate his hearing loss, and that it was determined that his hearing loss was more than likely related to his military service.

The Veteran, his spouse, and his daughter provided testimony in support of his claim during a July 2011 Board hearing.  During the hearing, it was asserted that the Veteran's effective date should have been earlier than October 31, 2008 because his service treatment records were not of record at the time his 1995 claim was decided.  Also, it was asserted that the Veteran's effective date should have been in 2004, when he sought treatment through VA for his hearing loss.  In addition, it was asserted that the Veteran did not know that he had to file a claim for service connection for bilateral hearing loss after he sought VA treatment for his disability.

The Board notes that the Veteran's service treatment records were not associated with the claims file until 1998; nevertheless, the Board finds that 38 C.F.R. § 3.156(c) is not applicable in this case.  In this regard, the Board notes that VA had not issued a decision with regard to a claim for service connection for bilateral hearing loss prior to VA's receipt of the Veteran's service treatment records, since the Veteran's claims prior to 1998 did not mention bilateral hearing loss.

To the extent the Veteran intends to suggest that he did not know that he had to file a claim for service connection for bilateral hearing loss prior to October 2008, the Board finds his assertion to be inconsistent with the other evidence of record and thus does not find such statements credible.  In this regard, the Board notes that the Veteran filed VA disability claims in September 1995, November 1997, and November 1999, yet the Veteran failed to file a specific claim for bilateral hearing loss until October 2008.  Knowing that the Veteran has filed claims for other disabilities before, it seems reasonable to expect that he would have known that he needed to file a claim for bilateral hearing loss if he was seeking service connection for that disability.

There is no controversy in this case with regard to the fact that the Veteran received medical treatment for bilateral hearing loss prior to October 31, 2008.  However, the Board notes that the mere existence of medical records documenting a disability cannot be generally construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), citing Brannon v. West, 12 Vet. App. 32, 35 (1998).  Furthermore, the Court has held that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefit.  See Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  In addition, the Court has also stated that a Veteran's attempt to obtain treatment does not comprise a claim.  See Dunson v. Brown, 4 Vet. App. 327, 330 (1993).  The Board notes that VA must have some means of distinguishing between legitimate claims and ordinary medical paperwork.  The basic procedural requirements imposed by 38 C.F.R. § 3.155 serve this purpose.  In this regard, if the Veteran's VA medical records were interpreted as an informal claim, the intent requirement of 38 C.F.R. § 3.155 would be removed.  See Ellington, 22 Vet. App. at 146.  VA is not required to conjure up issues not raised by a claimant.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Court recognized two exceptions to this general rule: (1) When an underlying claim has been awarded and the medical records demonstrate that the Veteran's disability has increased (38 C.F.R. § 3.157), or (2) when an underlying claim has been denied and the medical records evidence new and material evidence to reopen the claim.  Criswell, 20 Vet. App at 504.  However, neither exception applies in this case involving the Veteran's bilateral hearing loss.

No medical record or any other document in the claims file prior to October 31, 2008 made any indication of any intent by the claimant to apply for service connection for bilateral hearing loss.  In the absence of a sufficient manifestation of an intent to apply for service connection for bilateral hearing loss, a document showing that the Veteran complained of bilateral hearing loss in and of itself is not an informal claim for service connection.

In sum, there is no evidence in the record that indicates any intent on the part of the Veteran to apply for compensation for bilateral hearing loss or any other related disorder prior to October 31, 2008.  While the Board is sympathetic to the Veteran's belief that an earlier effective date is warranted and acknowledges his statements, under the circumstances, the Board is precluded by statute and regulation from assigning an effective date prior to October 31, 2008 for the granting of service connection for bilateral hearing loss.  Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than October 31, 2008.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b). 



ORDER

Entitlement to an effective date prior to October 31, 2008 for the grant of service connection for bilateral heating loss is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


